﻿It is a pleasure and an
honour for me to address this Assembly. From this lofty
rostrum, the nations of the world speak to one another as
members of one global community, irrespective of size
and differences. The United Nations is today the best
hope for a better future for humankind. What we do here
must therefore contribute positively and effectively
towards the achievement of the noble purposes and
principles enshrined in the Charter of our Organization.
Permit me, Sir, on behalf of the delegation of
Uganda, to express how pleased we are at your election
to the presidency of the General Assembly at its fifty-first
session. Your well-deserved election is a great honour to
your country, Malaysia, with which Uganda enjoys very
cordial bilateral relations. I wish to pledge our full
support to you, Sir, and to affirm our confidence in your
ability to guide our deliberations to a successful
conclusion. Allow me also to pay a special tribute to your
predecessor, Ambassador Diogo Freitas do Amaral of
Portugal, for the able manner in which he presided over
the work of the fiftieth session of the General Assembly.
I salute our Secretary-General, Mr. Boutros Boutros-
Ghali, for his commitment and dedication to the global
mission of the United Nations during the past five years.
The United Nations continues to be confronted with
the challenge of redressing the development disparities
that exist among nations, particularly between the few
rich countries and the majority of impoverished ones. For
9


the latter, these disparities are manifest in widespread
poverty and the degradation of their ecosystems. They are
also a major cause of the spiral of violence and internal
conflicts, with their attendant suffering and destruction.
In an increasingly interdependent world, these
problems have regional as well as global consequences. It
would therefore be wishful thinking to treat them as if they
were a concern of only the affected countries and regions.
They must be addressed through global approaches and
strategies that ensure lasting solutions.
We note that present advances in transport,
communications and information technology have resulted
in the increasing globalization of the world economy. Both
liberalization and globalization offer opportunities as well
as challenges within and among nations. These twin
phenomena have, in addition, deepened the marginalization
of some regions, particularly in sub-Saharan Africa. This
process could breed further polarization within countries,
with very destructive and destabilizing consequences. We
wish to underscore the continuing relevance of
multilateralism and international cooperation as
prerequisites for equitable global growth and development
and for addressing the negative consequences of
globalization.
The increasing trend towards unfair trading practices
and conflicts in international trade is a matter of serious
concern for us. We are witnessing situations in which
developing countries are pushed to open up their markets,
ostensibly to advance free trade and competition, while at
the same time developed countries practice managed trade
and limit access to some export products from developing
countries. This contradiction is unhealthy for the world
economy.
The establishment of the World Trade Organization
(WTO) in 1994 as an entity to act as a custodian and
guarantor of a rules-based multilateral trading system is a
positive development. We therefore welcome the convening
of the first Ministerial Meeting of the World Trade
Organization in Singapore in December 1996. The Meeting
should, in our opinion, give a clear policy direction to the
WTO for the next two years on measures to redress
imbalances existing in the present multilateral trading
system, which are to the disadvantage of many developing
countries, particularly the least developed ones.
The Meeting should therefore give high priority to
undertaking a comprehensive review of the implementation
of the Uruguay Round agreements, with a view to
adopting specific and concrete measures to obviate
adverse effects to the least developed countries and net
food-importing developing countries arising from the
implementation of the agreements; reverse the
marginalization of the least developed countries; and
strengthen their capacity to compete in the global
economy. These measures must include long-term
financial and technical support, the transfer of technology
as critical elements for the effective implementation of the
Uruguay agreements and in the improvement of the trade
performance of developing countries.
With regard to the proposal that the Meeting address
issues outside the WTO built-in agenda, we would prefer
to benefit first from the analytical advice of the United
Nations Conference on Trade and Development on the
policy implications of such issues to international trade
before they are taken up by the WTO. In our view, the
Meeting should focus on issues relating to the full
implementation of agreed commitments, such as the
provision of financial, technical and technological support
to developing countries, as well as those aimed at
stemming and reversing the distortive factors to trade.
The increasing role of transnational corporations in
the international trade in goods and services and in the
flow of private capital has inordinately enhanced their
control over resources and the transfer of technology and
know-how in developing countries. In some cases, this
control is beyond the capacity of many developing
countries to check. As the influence of these corporations
grows with globalization, there is an urgent need to
elaborate and adopt an effective and legally-binding
international code of conduct to regulate the activities and
influence of transnational corporations.
We are committed to subregional and regional
cooperation and integration. Within the East African
subregion, we have participated actively in the revival of
East African cooperation, in the strengthening of the
Common Market for Eastern and Southern Africa, and in
intensifying efforts to make operational the Abuja Treaty
establishing the African Economic Community. It is our
belief that enhanced subregional and regional cooperation
and integration are critical to complement South-South
cooperation and international cooperation for
development. It is also a means of enhancing
10


competitiveness and thereby improving our performance in
the world economy. In efforts to further strengthen
cooperation in East Africa, we propose the establishment of
a cooperation arrangement between the East African
Community and the United Nations. We appeal to the
international community to support these efforts.
The magnitude of debt and its servicing obligations
continues to impose a serious obstacle to our development
efforts. As of March 1996, for example, Uganda’s total
external indebtedness stood at $3.2 billion — which
represented 67.5 per cent of its gross domestic product —
of which 75 per cent was owed to multilateral financial
institutions. Debt-servicing was $141 million, or 27 per cent
of export earnings. Projected debt-servicing for the 1996-
1997 fiscal year is $184 million, or 35.8 per cent of export
earnings. This precarious situation is compounded by the
current rigorous debt-repayment enforcement regime
pursued by creditor multilateral financial institutions.
Uganda is committed to fulfilling its debt obligations
within the means available to it. In this regard, a
multilateral debt fund has been established to offset the debt
owed to the International Development Association, the
International Monetary Fund and the African Development
Bank’s African Development Fund. We are grateful to all
bilateral donors who have continued to support and make
direct contributions to the fund. We also appeal to other
donors to join in this worthy endeavour in order to augment
the resources of the fund, which are still very low.
To complement these efforts, we make a special
appeal to the international community, and particularly to
the multilateral financial institutions, to adopt concrete
measures to effect a drastic reduction of external
indebtedness of least developed countries and other severely
indebted developing countries. In this regard, we commend
as a first step the debt relief initiatives currently in place,
such as the Naples Terms. In our view, however, these
measures remain grossly inadequate to have any meaningful
impact. There is therefore a need to augment them with
additional measures that substantially reduce all types of
debts, including those which entail debt write-offs or
converting part or all of our debt into grants.
We note with appreciation the recent measures by the
Bretton Woods institutions to put in place measures for debt
relief. We urge the dominant shareholders to support these
measures.
African countries, including Uganda, continue to be
adversely affected by record-low levels of export
commodity earnings. The situation is aggravated by tariff
and non-tariff barriers imposed by our trading partners on
our semi-processed and processed export products and by
declining terms of trade due to increased prices of
imported manufactured goods and services. We urge the
adoption of concrete support measures to improve our
export earnings. This could include assistance in the areas
of horizontal and vertical diversification of our
economies, as well as capacity-building.
Today is World Habitat Day. It is a day for the
international community to reflect on and reaffirm its
commitment to the plight of the one billion people in all
parts of the world who lack adequate shelter and basic
services, such as safe water supplies and sanitation
facilities. It is also a day to dedicate ourselves to the
objective of finding lasting solutions to the problems of
homelessness and other social ills associated with rapid
urbanization.
The maintenance of international peace and security
remains a formidable challenge for the United Nations.
Efforts in this regard continue to be undermined by
conflicts and tensions arising from inadequate political
leadership that cannot correctly handle ethnic, religious
and social differences in those affected areas. These have
undermined the rule of law, peace and security, and have
contributed to untold suffering in many of the affected
countries.
In Africa, civil strife and internal conflicts, with their
attendant consequences, are afflicting several countries to
varying degrees. For instance, we are gravely concerned
by the suffering imposed on the people of northern
Uganda by renegade groups. These terrorist acts must be
stopped forthwith for the sake of peace and security in
our subregion.
The conflict in Burundi is a serious threat to the
peace and security of that country as well as to the
subregion. Uganda appeals to all the parties concerned to
accept the mediation efforts of former President Julius
Nyerere, which are aimed at achieving a peaceful political
solution to the conflict through compromise and
accommodation in the context of the Arusha initiative and
peace process.
In this regard, Uganda urges all the parties
concerned to resume, as a matter of urgency,
11


unconditional political negotiations in order to establish
peace and security for all Burundians. We are committed to
working closely with other countries in the subregion to
find a lasting political solution to the problems of Burundi
through dialogue and national reconciliation.
The steps taken by the Government of Rwanda
towards the restoration of normalcy and achieving national
reconciliation are steps in the right direction. These steps
should be encouraged and supported, as they provide a
basis for restoring mutual confidence and trust, which are
critical for a peaceful return and reintegration of Rwandese
refugees from neighbouring countries.
We are concerned about the chaotic situation in
Somalia and call for the reinvigoration of the Organization
of African Unity (OAU) peace efforts.
Common sense must prevail among the warring
factions in Liberia so that the people of that unhappy
country may be given a chance to enjoy peace, security and
national reconciliation. We welcome the efforts of the
Economic Community of West African States in this
connection.
With regard to Angola, we note that the
implementation of the Lusaka Protocol is under way. We
encourage both parties to stay the course.
The efforts of the OAU and the Yamoussoukrou
mediation efforts of President Bédié of Côte d’Ivoire to
seek a peaceful solution to the conflict in Sierra Leone
should be encouraged.
Uganda supports the just struggle of the Sahraoui
people for self-determination. To this end, we urge the
speedy resolution of the conflict in Western Sahara, in
accordance with the relevant resolutions of the Security
Council and the General Assembly.
Uganda supports the efforts of the United Nations and
the appropriate regional organizations to diffuse conflicts
through preventive diplomacy, as well as through the
mechanisms of peacekeeping and peacemaking, including
dialogue and confidence-building. In this regard, we
reaffirm our support for the OAU Mechanism for Conflict
Prevention, Management and Resolution, as well as for its
Central Organ. The Mechanism and the Central Organ
should be supported and provided with the necessary
resources to enable them to operate effectively.
The idea of encouraging African Member States to
put in place contingent arrangements for deployment in
situations requiring peacekeeping or military observer
missions in Africa has merit and deserves support. At the
same time, humanitarian programmes with built-in
mechanisms that address the continuum from emergency
relief to rehabilitation, recovery and long-term
development are essential to restoring lasting peace.
We welcome the adoption of the Comprehensive
Nuclear-Test-Ban Treaty. However, we urge the nuclear-
weapon States to seize this opportunity to commit
themselves to adopting concrete time- frames for the total
elimination of all nuclear weapons, as well as to stopping
the qualitative development and refinement of nuclear
arsenals, including through computer simulation.
Most African countries have embraced and are
vigorously pursuing far-reaching political and economic
reforms. In Uganda, we have implemented fundamental
economic reforms consistent with our development
priorities and strategies and the structural adjustment
programmes of the Bretton Woods institutions. We have
liberalized trade and created the necessary conditions for
encouraging and promoting both domestic and foreign
direct investment. We have improved our economic
management systems, with strong emphasis on fiscal and
monetary discipline. We have endeavoured to integrate
and implement the outcome of the major international
conferences into our national development plans and
priorities.
However, in order to nurture these positive
developments and improve the well-being of our citizens,
we need concerted cooperation and support from the
international community by ensuring, among others, a
favourable external economic environment.
I am glad to state that Uganda is a nation restored
both politically and economically. Allow me to outline
briefly the measures that have been taken and which are
responsible for peace, security and the other positive
changes that prevail in Uganda today. These positive
changes are the result of a policy of reconciliation. For
us, reconciliation itself is a means to an end, the end
being national unity.
In pursuance of this objective, we instituted from the
very beginning the principle of a broad-based Government
which accommodated all shades of political opinion and
ideologies. The pillar of the democratization process is
12


the nationwide political participation in decision-making at
all levels, which has empowered people to take charge of
their own governance.
Uganda remains committed to the protection and
promotion of human rights. A Human Rights Commission
has been established to oversee the observance of human
rights in Uganda. The Commission is complemented by a
national human rights unit in the Ministry of Justice and
similar units will be established in the near future at the
district level. We have ensured that the promotion of human
rights includes a component to redress the inequality of
opportunities through affirmative action in favour of
disadvantaged groups such as women, youths and the
disabled.
In this regard, the 1995 Constitution of Uganda
provides for special representation in Parliament for these
groups. We appreciate the support extended to us so far in
this area and welcome further technical and financial
support, especially towards the review and finalization of
appropriate legislation and the strengthening of relevant
human rights entities at various levels.
Last year, a new Constitution was promulgated after
more than a year of intense debate by a Constituent
Assembly of directly-elected members. On 9 May 1996, the
first-ever free and fair presidential elections were held,
followed by parliamentary elections on 27 June 1996.
Today, Uganda has its first-ever directly-elected President
since independence in 1962.
In Uganda, we share the view that decentralization is
a necessary condition for good governance and
empowerment because democracy cannot thrive unless
space is given for civil society to operate. In pursuance of
this, political decentralization is not only enshrined in the
Constitution, but is already being implemented. Such a
transfer of power to the districts and other lower tiers has
removed the remoteness of government and ensured a
speedier delivery of goods and services to the people.
Years of war and economic mismanagement have left
Uganda with a shattered economy. The present
administration has continued to make steady progress in
restoring the economy under the framework of the
Economic Reform Programme. Inflation has been
successfully controlled since June 1992 at the level of 5.6
per cent, on average. At the same time, Uganda has enjoyed
a high average rate of economic growth of 8.1 per cent due
to macroeconomic stability and strict monetary policies.
In order to attract investments, an Investment Code
was instituted to ensure a friendly and conducive
investment environment. The Uganda Investment
Authority was established as a one-stop centre for
information.
Uganda commends various initiatives taken by the
United Nations to eradicate poverty. Special mention
should be made of the World Social Summit, the United
Nations New Agenda for the Development of Africa in
the 1990s and the United Nations System-wide Special
Initiative for Africa. We commend this spirit of
international partnership aimed at addressing persistent
poverty in our region. For its part, the Government of
Uganda has embarked on the long road of addressing the
problem by ensuring that the fruits of economic growth
reach the masses of the population. Among the strategies
in place is an Action Plan for the Eradication of Poverty
with a Poverty Task Force as its implementing agency. In
the short and medium terms, the Action Plan focuses on
increasing household income, primary education and road
infrastructure. The political and economic achievements
registered so far prove that a serious, visionary and
committed Government can lead donor conditionalities
rather than be led by them.
We have just concluded the mid-term review of the
implementation of the United Nations New Agenda for
the Development of Africa in the 1990s. For the
satisfactory outcome of the meeting, we wish to thank
most profoundly the Government of Japan and all
delegations which participated actively in this exercise.
One of the fundamental conclusions of the review is that
a lot remains to be done to consolidate the modest
political and socio-economic progress that has been
achieved in some parts of the African continent. This will
require the mobilization of substantial new and additional
resources and, in particular, the provision of a conducive
external economic environment. The review also
demonstrated that a partnership based on shared
responsibility and mutuality of interest is possible and
inevitable.
The United Nations remains a custodian of many
cherished ideals, such as the primacy of democratic
governance. The United Nations was born out of a
yearning for a democratic multilateral system capable of
addressing problems brought about by hideous tensions
13


and conflicts throughout the world, with a view to making
planet Earth a more secure, just and friendly place for
present and future generations. We all agree on the need to
strengthen the United Nations so that it can carry out its
global mandate effectively. We should therefore provide it
with adequate resources. This commitment, invariably, calls
upon each Member State to meet its financial obligations to
the organization in full, on time and without conditions.
Within the context of strengthening the Organization,
measures should be adopted to achieve its democratization
at all levels. Since there is a worldwide trend towards
democratization, this Organization cannot remain unaffected
by these winds of change. Uganda therefore supports
proposals to restructure the Security Council in order to
bring transparency to its working methods, democracy to its
decision-making procedures and equity to reflect the
increased membership of the United Nations.
The United Nations remains, in our view, the
appropriate central forum for addressing global problems
confronting the international community. It must be
strengthened, revitalized and democratized. This is the
challenge that we the peoples of the United Nations must
address as a matter of priority.






